Citation Nr: 0017583	
Decision Date: 07/03/00    Archive Date: 07/11/00

DOCKET NO.  98-15 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for schizophrenia.

2.  Entitlement to service connection for frostbite of the 
extremities.  


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 


INTRODUCTION

The veteran had active duty from November 1980 to November 
1984.  

This appeal arose from an April 1998 rating decision of the 
Roanoke, Virginia, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied the veteran's claim for 
service connection for schizophrenia and frostbite of the 
extremities.  

In March 2000, the Board remanded this case for further 
evidentiary development.  The requested development was 
accomplished and the matters have been returned to the Board 
for further appellate review.  


FINDINGS OF FACT

1.  The veteran has not been shown by competent medical 
evidence to suffer from schizophrenia, which can be related 
to his period of service.

2.  The veteran has not been shown by competent medical 
evidence to suffer from frostbite of the extremities, which 
can be related to his period of service.


CONCLUSIONS OF LAW

1.  The claim for service connection for schizophrenia is not 
well grounded.  38 U.S.C.A. §§ 1101,1110, 1111, 1112, 1137, 
5107(a) (West 1991& Supp. 1998); 38 C.F.R. § 3.303 (1999).

2.  The claim for service connection for frostbite of the 
extremities is not well grounded.  38 U.S.C.A. §§ 1101,1110, 
1111, 1112, 1137, 5107(a) (West 1991& Supp. 1998); 38 C.F.R. 
§ 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In making a claim for service connection, the veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  In this appeal for 
service connection, the threshold question to be answered is 
whether the veteran has presented evidence of a well-grounded 
claim; that is, one that is plausible.  If he has not 
presented a well-grounded claim, his appeal must fail and 
there is no duty to assist him further in the development of 
the claim because such additional development would be 
futile.  38 U.S.C.A. § 5107; Murphy at 81.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  Service connection 
may be granted for any disease diagnosed after service when 
all 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Cohen v. Brown, 10 
Vet. App. 128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) 
(table); see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303 (1999); Layno v. Brown, 6 Vet. App. 465 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).  Establishing direct service connection for a 
disability that was not clearly present in service requires 
the existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  Cuevas v. Principi, 3 
Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  The kind of evidence needed to make a 
claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.

The veteran has not claimed combat service.  He did not serve 
during a period of war.  The Board accordingly finds that the 
veteran is not shown to have engaged in combat and is thus 
not entitled to application of 38 U.S.C.A. § 1154(b).  

The service medical records do not show treatment for or 
diagnosis of schizophrenia or frostbite of the extremities.  
The veteran waived a separation examination.  

Private medical records, dated August 1996 to July 1997, show 
that the veteran was seen for schizoaffective disorder, 
recurrent crack abuse, chronic schizophrenia and cocaine 
abuse in remission by history.  

The VA examined the veteran's arteries and veins in February 
1998.  The X-rays of his hands were negative.  The diagnoses 
were bilateral osteoarthritis and bilateral foot pain 
secondary to calluses and or fallen arches.  There were no 
residuals of frostbite of the extremities.  

The veteran was afforded a VA mental disorders examination in 
March 1998.  The diagnosis was paranoid schizophrenia, by 
history and recurrent presentation.  Veteran reported that he 
was first hospitalized in 1989 and that the onset of voices 
was in the early 1980's while still in the Army.  However, he 
but did not seek treatment.  

The veteran submitted an adult care residence admission 
assessment, dated December 1998.  He had a history of mental 
illness of questionable type since 1989.  The assessment does 
not mention any disability related to frostbite of the 
extremities.  

The veteran's contentions that his schizophrenia and alleged 
frostbite of the extremities were related to his active 
service cannot serve to well ground the claims because he is 
not shown to be competent to make such an allegation, as this 
requires competent medical evidence which indicates that the 
claim is plausible or possible.  Lay testimony is competent 
only when it regards features or symptoms of injury or 
illness, but may not be relied upon for establishing a 
medical diagnosis, be that a current diagnosis or one linking 
a current disability to service.  Layno v. Brown, 6 Vet. App. 
465, 469-70 (1994).  The veteran lacks the medical training 
and expertise to diagnosis of frostbite of the extremities.  
Caluza, 7 Vet. App. at 507; see also Robinette v. Brown, 8 
Vet. App. 69, 77 (1995); Edenfield v. Brown, 8 Vet. App. 384 
(1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

The Board notes that the veteran was discharged from service 
in November 1984 and the record does not show a diagnosis of 
or treatment for schizophrenia until August 1996 more than 10 
years after his discharge from service.  The service medical 
records do not show diagnosis of or treatment for 
schizophrenia.  Although the veteran has a current diagnosis 
of paranoid schizophrenia, by history and recurrent 
presentation, he has not submitted competent medical evidence 
of a nexus between his current diagnosis of schizophrenia and 
service.  In view of the absence of these facts, his 
allegation that there is some relationship to active service 
is unsupported.  Therefore, the Board concludes that the 
veteran's claim for service connection for schizophrenia is 
not well grounded and is denied.

With regard to his claim of service connection for frostbite 
of the extremities, none of the elements of a well-grounded 
claim have been established.  The service medical records do 
not show treatment for or a diagnosis of frostbite of the 
extremities and there is no competent medical evidence of any 
current frostbite of the extremities.  There is no medical 
opinion of record indicating a nexus between the veteran's 
alleged inservice frostbite of the extremities and any 
current residuals.  In view of the absence of these facts, 
his allegation that there is some relationship to active 
service is unsupported.  Therefore, the Board concludes that 
the veteran's claim for service connection for frostbite of 
the extremities is not well grounded and is denied.  

The veteran is informed that if he is able to produce 
competent evidence attributing the onset or aggravation of 
the claimed disorder to active service, he should petition to 
reopen his claim.  The Board acknowledges that it has decided 
the current appeals on a different basis than did the RO.  
When the Board addresses in a decision a question that has 
not been addressed by the RO, it must be considered whether 
the veteran has been furnished adequate notice and 
opportunity to respond and, if not, whether he will be 
prejudiced thereby.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The Board concludes, with regard to the matter 
herein, that the veteran has not been prejudiced by its 
decision.  The veteran was denied by the RO.  The Board 
considered the same law and regulations.  The Board merely 
concludes that he did not meet the initial threshold 
evidentiary requirements for a well-grounded claim.  The 
result is the same.  See Meyer v. Brown, 9 Vet. App. 425 
(1996).


ORDER

Service connection for schizophrenia is denied.

Service connection for frostbite of the extremities is 
denied.




		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

 

